FILED IN
                                            14th COURT OF APPEALS
                                                HOUSTON, TEXAS


                                                MAR 1^2015
                                            CHRISTOPHER A. PRINE
                                                    CLERK



                                R£! CavAsey\0.5M(p7l


                                vs.
J, ?D, C&r\Kifll|i( Uvk{
Mwrchl^aoiS-




   Dear Cleft,
                  Xn
                                         4-W4- x V^c dortf/J
  /Vpf*4 v\o. )H-tH-0003S-Cg,



                                               SivxcereliiL
                                                   "vVi^'WX^ KiD/th^u-i^V